 Case 1:18-cv-00455-MN Document 66 Filed 05/21/19 Page 1 of 3 PageID #: 2423



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


AQUA CONNECT, INC. and STRATEGIC                    Civil Action No. 1:18-cv-455-MN
TECHNOLOGY PARTNERS, LLC,
                 Plaintiffs,
         v.
SPLASHTOP, INC.,
                Defendant,



                      STIPULATED DISMISSAL WITH PREJUDICE

        Plaintiffs Aqua Connect, Inc. and Strategic Technology Partners, LLC (collectively,

“Aqua”) and defendant Splashtop, Inc. (“Splashtop”) pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

hereby stipulate to dismissing all claims against Splashtop with prejudice and all counterclaims

against Aqua without prejudice, with each party to bear its own costs, expenses and attorneys’

fees.

Dated: May 21, 2019                          STAMOULIS & WEINBLATT LLC
                                             s/ Stamatios Stamoulis
                                             Stamatios Stamoulis (No. 4606)
                                             Richard C. Weinblatt (No. 5080)
                                             800 N West Street, Third Floor
                                             Wilmington, DE 19801
                                             Telephone: (302) 999-1540
                                             stamoulis@swdelaw.com
                                             weinblatt@swdelaw.com
                                             LAW OFFICE OF RYAN E. HATCH, PC
                                             Ryan E. Hatch (admitted Pro Hac Vice)
                                             13323 Washington Blvd, Suite 100
                                             Los Angeles, CA 90066
                                             Telephone: 310-279-5076
                                             Fax: 310-693-5328
                                             ryan@ryanehatch.com

                                             Attorneys for Plaintiffs
 Case 1:18-cv-00455-MN Document 66 Filed 05/21/19 Page 2 of 3 PageID #: 2424



Dated: May 21, 2019                   FISH & RICHARDSON, P.C.

                                      /s/ Jeremy D. Anderson _____________
                                      Jeremy D. Anderson
                                      Fish & Richardson, P.C.
                                      222 Delaware Avenue, 17th Floor
                                      P.O. Box 1114
                                      Wilmington, DE 19899-1114
                                      302-778-8452
                                      Fax: 302-652-5070
                                      Email: janderson@fr.com
                                      FISH & RICHARDSON P.C.
                                      David B. Conrad (admitted Pro Hac Vice)
                                      Michael R. Ellis (admitted Pro Hac Vice)
                                      Neil J. McNabnay (admitted Pro Hac Vice)
                                      Theresa M. Dawson (admitted Pro Hac Vice)
                                      1717 Main Street, Suite 5000, Dallas, TX 75201
                                      Telephone: (214) 747-50070
                                      Facsimile: (214) 747-2091
                                      Email: conrad@fr.com
                                      Email: ellis@fr.com
                                      Email: mcnabnay@fr.com
                                      Email: TDawson@fr.com
                                      Attorneys for Defendant



IT IS SO ORDERED this ____ day of _____________________, 2019.




                               _________________________________
                               United States District Court Judge
 Case 1:18-cv-00455-MN Document 66 Filed 05/21/19 Page 3 of 3 PageID #: 2425



                                   CERTIFICATE OF SERVICE
       I hereby certify that on May 21, 2019, I electronically filed the above documents with

the Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.



                                            /s/ Stamatios Stamoulis
                                            Stamatios Stamoulis #4606
